DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-19, drawn to a method for generating a non-naturally occurring enzyme comprising: a) expressing a heterologous sequence encoding said non-naturally occurring enzyme in a host, wherein said non-naturally occurring enzyme comprises: i) a finger domain derived from a non-retroviral transposon or from an R2 retrotransposon; ii) a thumb domain derived from an R2 retrotransposon; iii) a palm domain derived from an R2 retrotransposon; and iv) an endonuclease domain derived from an R2 retrotransposon; b) purifying said non-naturally occurring enzyme from said host, thereby generating said non-naturally occurring enzyme.

Invention 2	Claims 20 and 21, drawn to a non-naturally occurring enzyme, comprising (i) a finger domain derived from an R2 retrotransposon; (ii) a thumb domain derived from an R2 retrotransposon; and (iii) an endonuclease domain derived from an R2 retrotransposon.

The inventions listed as Inventions 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
nd paragraph; page 8407, 2nd column, 2nd and 4th paragraphs; page 8409, 1st column, 1st paragraph; Figure 2); ii. a thumb domain derived from an R2 retrotransposon (mutant R2 proteins had alanine mutations in region -1 and 0, thereby indicating that the mutant proteins had the RT domain of B. mori R2 element, which comprises a thumb domain; abstract; page 8406, 2nd column, 2nd paragraph; page 8407, 2nd column, 2nd and 4th paragraphs; page 8409, 1st column, 1st paragraph; Figure 2); iii. a palm domain derived from an R2 retrotransposon (mutant R2 proteins had alanine mutations in region -1 and 0, thereby indicating that the mutant proteins had the RT domain of B. mori R2 element, which comprises a palm domain; abstract; page 8406, 2nd column, 2nd paragraph; page 8407, 2nd column, 2nd and 4th paragraphs; page 8409, 1st column, 1st paragraph; Figure 2); and iv. an endonuclease domain derived from an R2 retrotransposon (mutant R2 proteins had alanine mutations in region -1 and 0, thereby indicating that the mutant proteins had the endonuclease domain of the 8. mori R2 element; abstract; page 8406, 2nd column, 2nd paragraph; page 8407, 2nd column, 2nd and 4th paragraphs; page 8409, 1st column, 1st paragraph; Figure 2); b. purifying said non-naturally occurring enzyme from said host, thereby generating said non-naturally occurring enzyme (mutant constructs of the Bombyx mori R2 protein (non-naturally occurring enzyme) were transformed into E. coli cells (host), and purified; page 8406, 2nd column, 2nd paragraph).  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.


Species Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each of SEQ ID NOs: 1-20 

If any one of the inventions is elected, applicant is required, in reply to this action, to elect a single SEQ ID NO species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 


	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652